Title: To George Washington from Armand, 18 May 1784
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Sir
Philadelphia 18th May 1784

I take the liberty to inclose here a lettre from my mother to your Excellency. I had it for some weeks past in my possession, but as she request in it your patronage of my services in america with the ministre in france, and knowing well as I do, that a tryal of any influence, stranger to your own knowledge of my Conduct would have been disagreeable to you; I did not wish to deliver it untill on my own request, you had honored me with a lettre for Count rochambeau.
The profound veneration & respect my mother bears to your Excellency the tenderness I owe to her title & conduct with me, do not permit me to detain longer the Expression of her sentiments towards you—perhaps you will one day at your time of leisure, honor her with few lines in answer, I know too well how in that Case she will be happy, to deprive her of the hope by not delivering the lettre—I have inclosed in it a translation & her direction—I hope, from the great filial tendreness your Excellency has Evidenced, that you will forgive the liberty I take here.
farewell my dear General—at your service & command, armand is forever—may God allmighty bless me with the opportunity to evidence the unlimited Extent of the respect I have in

my breast for you & with which I have the honor to be your Excellency’s the Most obedt hble st

Armand

